Citation Nr: 0514133	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of teeth, 
claimed as due to dental trauma.

2.  Entitlement to service connection for the residuals of an 
injury to the left ankle.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1990.  He had 3 years, 6 months and 3 days of prior 
active service, which is unverified. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for the loss of teeth due to trauma and for the 
residuals of a left ankle injury. 

In February 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing was 
prepared and associated with the claims folder.

Although the veteran has only perfected an appeal to the 
Board as to the issue for service connection for a dental 
disorder for the purposes of receiving VA compensation, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
specifically held that such claim also a raises a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).  The Board notes that the appropriate agency 
of original jurisdiction for such a claim is a VA Medical 
Center (MC); thus, the RO should ensure that such matter is 
referred to the appropriate VAMC for consideration.

The claim of entitlement to service connection for the 
residuals of a left ankle injury is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  The veteran's sustained a traumatic injury to tooth # 8 
during service, which resulted in the subsequent extraction 
of that tooth.

2.  The veteran's in-service injury to tooth #8 and the 
subsequent extraction resulted in a replaceable missing tooth 
without loss of substance to the body of maxilla or mandible.


CONCLUSION OF LAW

Service connection for loss of teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  It is noted that the RO 
provided the veteran with a VCAA notice via a September 2002 
letter, i.e., prior to the December 2002 adjudication of his 
claim.  In the September 2002 letter, he was informed of the 
type of evidence needed to substantiate his claim.  Further, 
in the statement of the case, dated in July 2003, the RO 
cited 38 C.F.R. § 3.159 which includes a provision that the 
claimant is to provide any evidence in his possession that 
pertains to his claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

In the September 2002 letter, the RO also advised the 
appellant of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
might be relevant to his claim and what VA would do to assist 
him in the development of his claim.  

Furthermore, with respect to the claim of service connection 
for a dental disability, the Board finds that all obtainable 
evidence identified by the appellant has been obtained and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

As for notice of 38 C.F.R. § 3.159, which was included in the 
July 2003 SOC, which followed the initial December 2002 
adjudication, the timing of the notice did not prejudice the 
case because after the notice the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
evidence, and he did submit additional argument and hearing 
testimony.  

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Therefore, with respect to the claim for a dental disorder, 
the Board finds that VA has fully satisfied the requirements 
of the VCAA by apprising him as to the evidence needed, and 
in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  For these 
reasons, no further action is needed to ensure compliance 
with the duty to notify under the VCAA.

II.  Entitlement to service connection for a dental disorder

The veteran is seeking entitlement to service connection for 
the loss of teeth.  During his personal hearing, the veteran 
explained that he had to have the tooth removed during 
service, after he was struck in the face while playing 
basketball.  He essentially contended that service connection 
was warranted for the loss of that tooth.

The veteran's service medical records confirm that, in 
February 1987, he was struck in the mouth while playing 
basketball, and that tooth #8 was found to have mobility as a 
result.  Tooth # 26 was also found to have some sensitivity.  
Subsequent clinical records reflect that bonding was 
attempted, but that it was eventually determined that 
extraction of the tooth #8 was necessary.  In March 1987, the 
veteran underwent extraction of the tooth.  Subsequent 
clinical records show that some mobility was also found in 
tooth #26, but that this was treated without extraction.

The veteran's service dental records do not reflect that the 
veteran sustained any loss of substance to the body of 
maxilla or mandible as a result of his injury to tooth #8 or 
the subsequent extraction.

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because an extraction, in and of itself, does not 
constitute dental trauma.  VAOPGCPREC 5-97 (January 22, 
1997).

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  The record demonstrates that 
the veteran underwent removal of tooth #8 after sustaining 
trauma during a basketball game, but there is no competent 
medical evidence suggesting that he is experiencing any 
current residuals of that treatment.  Although the veteran 
also reported some sensitivity to tooth #26 following the 
basketball game, his service medical records do not show that 
this tooth was removed during service.  

As noted above, treatable carious teeth and replaceable 
missing teeth are not considered to be disabling conditions 
for compensation purposes.  See Simington v. West, 11 Vet. 
App. 41, 44 (1998) holding that when an appellant's lost 
teeth are replaceable missing teeth the only issue is whether 
service connection for treatment purposes may be granted.  
This is true under both the old and the new regulations.  The 
Board notes that there is no indication that missing tooth 
resulted from damage to either of his jaws.  Accordingly, the 
Board concludes that entitlement to disability compensation 
for the loss of teeth must be denied.

As explained in the Introduction, the Board believes that a 
claim for service connection for a dental disorder the 
purposes of receiving VA outpatient dental treatment has been 
raised.  See Mays, supra.  This matter has been referred to 
the RO for appropriate action.




ORDER

Entitlement to service connection for loss of teeth, claimed 
as due to dental trauma, is denied.


REMAND

The veteran is seeking service connection for the residuals 
of an injury to the left ankle.  He essentially contends that 
he injured his ankle on several occasions in service while 
playing sports, and that he currently experiences pain and 
swelling in his ankle as a result of those injuries.

The Board notes that the veteran's service medical records 
show that he complained of left foot pain in November 1980, 
and that he was also treated for pain and swelling in May 
1984 after he reportedly hurt his left ankle while playing 
basketball.  Nevertheless, there is no medical evidence of 
record showing that the veteran has a current diagnosed left 
ankle disorder.  Furthermore, during his February 2005 
hearing before the undersigned, he reported that he was not 
currently receiving treatment for his left ankle complaints.

However, during his hearing, the veteran reported having been 
examined for his left ankle complaints at a VAMC shortly 
following his separation from service.  He further testified 
that x-rays of his left ankle were obtained at that time.

The Board notes that the earliest VA treatment records 
associated with the claims folder are dated in 2001.  In 
light of the veteran's testimony, the Board finds that a 
remand of this issue is warranted so that the RO can ensure 
that all relevant VA treatment records are obtained, to 
include the reports of any x-rays obtained shortly after his 
separation from service.



Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for left ankle 
problems since his separation from 
service in 1990.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  Regardless of whether the veteran 
responds, the RO should request copies of 
all treatment records pertaining to the 
veteran from the VAMC in Charleston, 
South Carolina, since August 1990.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


